                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

    TRAVIS CLOSE, et al.,                        )
                                                 )       Case No. 1:18-cv-110
           Plaintiffs,                           )
                                                 )       Judge Travis R. McDonough
    v.                                           )
                                                 )       Magistrate Judge Christopher H. Steger
    COOL RUNNINGS EXPRESS, INC., et              )
    al.,                                         )
                                                 )
           Defendants.


                                             ORDER



          The final pretrial conference in this matter is hereby RESET for May 10, 2021, at 10:00

   a.m., in Courtroom 3 at the United States Courthouse, 900 Georgia Avenue, Chattanooga,

   Tennessee.

          SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




Case 1:18-cv-00110-TRM-CHS Document 122 Filed 05/03/21 Page 1 of 1 PageID #: 1497
